          Case 1:17-cv-02575-KBJ Document 48 Filed 04/01/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


BRIAN HAWKINS,                        )
                                      )
                      Plaintiff,      )
       v.                             )                No. 1:17-cv-2575-KBJ
                                      )
ROBERT WILKIE, Secretary of           )
Veterans Affairs, and                 )
                                      )
DEPARTMENT OF VETERANS AFFAIRS, )
                                      )
                      Defendants.     )
_____________________________________ )


      MOTION FOR STAY OR, IN THE ALTERNATIVE, EXTENSION OF TIME

       Defendants hereby move for an initial 60-day stay of this case to facilitate settlement

discussions. In the alternative, Defendants request a 28-day extension of time, from April 4,

2019 to May 2, 2019, within which to respond to Plaintiff’s motion for summary judgment.

Defendants state the following in support of this motion.

       1) Plaintiff’s amended complaint challenges his dismissal from the Department of

           Veterans Affairs and the civil service. ECF No. 22. Defendants filed a motion to

           dismiss and motion to strike, ECF No. 23, which the Court denied in January 2019,

           ECF No. 39. Defendants have since answered the amended complaint, e.g., ECF No.

           46, and Plaintiff has recently file a motion for summary judgment, ECF No. 47. By

           operation of the Local Rules, Defendants’ response Plaintiff’s motion for summary

           judgment is currently due on or before April 4, 2019.




                                                1
  Case 1:17-cv-02575-KBJ Document 48 Filed 04/01/19 Page 2 of 4



2) The parties have substantively discussed settlement. In light of early discussions on

   that topic, Defendants proposed at the March 19, 2019 status conference that the

   Court stay the case to permit the parties to pursue settlement discussions.

3) As of March 19, Plaintiff had not filed his summary judgment motion. Based at least

   in part on this fact, the Court declined to stay the case. But the Court also declined to

   enter any discovery deadlines, see Minute Order, March 19, 2019, and stated that,

   following Plaintiff’s submission of his summary judgment motion, Defendants could

   renew their request for a stay.

4) By this motion, Defendants renew their request for a stay.

5) The Court has the inherent power to control its docket and, by extension, the

   discretion to stay a case when appropriate in the interests of justice: “The power to

   stay proceedings is incidental to the power inherent in every court to control the

   disposition of the causes on its docket with economy of time and effort for itself, for

   counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936).

6) A stay would serve the interests of justice. After the filing of Plaintiff’s summary

   judgment motion, counsel for the parties met in-person to discuss settlement. During

   that meeting, Defendants made a settlement offer, and now await Plaintiff’s response.

   Litigating counsel’s ability to focus on settlement will be negatively affected by the

   need to craft a response to Plaintiff’s motion, which runs 41 pages and includes

   constitutional challenges. Further, a stay would serve the interests of efficiency by

   sparing the parties and Court from unnecessarily expending time and money,

   including attorney’s fees, on a case that very well might settle.




                                         2
          Case 1:17-cv-02575-KBJ Document 48 Filed 04/01/19 Page 3 of 4



       7) Thus, Defendants request an initial 60-day stay of this litigation to enable the parties

           to focus on settlement. Defendants propose that, at the end of the 60-day period, the

           parties submit a status report indicating whether a continuation of the stay is

           warranted, or whether the Court should lift the stay and set a schedule for concluding

           the briefing of Plaintiff’s summary judgment motion.

       8) In the alternative, Defendants request a 28-day extension of time, from April 4, 2019

           to May 2, 2019, within which to respond to Plaintiff’s pending summary judgment

           motion. As explained above, Plaintiff’s motion spans 41 pages and includes two

           constitutional challenges. Moreover, as also explained above, absent a stay,

           Defendants intend not only to respond to Plaintiff’s motion, but to engage in

           settlement discussions. Finally, one of Defendants’ litigating counsel will be out of

           the office from April 15 to April 19, and the other litigating counsel plans to be out of

           the office April 24 through April 26. This is Defendants’ first request for an

           extension of this deadline.

       9) Defendants consulted with Plaintiff regarding his position on this motion. Plaintiff

           opposes the motion for a stay. Plaintiff, however, consents to Defendants’ request for

           an extension of time, on the condition that he be provided until June 3, 2019 to submit

           a reply brief in support of his summary judgment motion. Defendants consent to that

           request.

       Accordingly, for the reasons stated above, the Court should enter a 60-day stay of this

case to facilitate settlement discussions. In the alternative, the Court should grant Defendants a

28-day extension of time, from April 4, 2019 to May 2, 2019, within which to respond to

Plaintiff’s motion for summary judgment.




                                                 3
        Case 1:17-cv-02575-KBJ Document 48 Filed 04/01/19 Page 4 of 4



Date: April 1, 2019                  Respectfully submitted,

                                     JOSEPH H. HUNT
                                     Assistant Attorney General

                                     CHRISTOPHER R. HALL
                                     Assistant Branch Director

                                         s/ Justin M. Sandberg
                                     Justin M. Sandberg (Ill. Bar. No. 6278377)
                                     Senior Trial Counsel
                                     U.S. Department of Justice
                                     Civil Division, Federal Programs Branch
                                     1100 L. St. NW, Rm. 11004
                                     Washington, D.C. 20005
                                     Tel.: (202) 514-5838
                                     Fax: (202) 616-8202
                                     Email: justin.sandberg@usdoj.gov

                                     Counsel for Defendants




                                     4
